UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2007 (unaudited) Issuer Shares Value Common stocks 89.29% (Cost $580,630,263) Aerospace & Defense 2.83% Honeywell International, Inc. 150,000 6,909,000 United Technologies Corp. 301,000 19,565,000 Asset Management & Custody Banks 2.70% Price (T. Rowe) Group, Inc. 190,716 8,999,888 State Street Corp. 250,000 16,187,500 Communications Equipment 4.39% Cisco Systems, Inc. (I) 1,159,780 29,609,183 Nokia Corp., American Depositary Receipt (ADR) (Finland) 500,000 11,460,000 Computer Hardware 3.68% Diebold, Inc. 12,000 572,520 Hewlett-Packard Co. 250,000 10,035,000 International Business Machines Corp. 252,300 23,781,798 Consumer Finance 0.92% American Express Co. 151,850 8,564,340 Data Processing & Outsourced Services 2.99% Automatic Data Processing, Inc. 500,000 24,200,000 Paychex, Inc. 100,000 3,787,000 Diversified Banks 1.13% Wells Fargo & Co. 307,800 10,597,554 Drug Retail 1.10% CVS Corp. 300,000 10,242,000 Electrical Components & Equipment 2.31% Emerson Electric Co. 500,000 21,545,000 Food Distributors 1.27% Sysco Corp. 350,000 11,840,500 Footwear 1.71% NIKE, Inc. (Class B) 150,000 15,939,000 General Merchandise Stores 2.40% Target Corp. 378,900 22,453,614 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2007 (unaudited) Health Care Supplies 1.05% DENTSPLY International, Inc. 300,000 9,825,000 Home Improvement Retail 0.79% Home Depot, Inc. (The) 200,000 7,348,000 Household Products 3.69% Colgate-Palmolive Co. 275,000 18,367,250 Procter & Gamble Co. (The) 254,560 16,078,010 Hypermarkets & Super Centers 1.00% Wal-Mart Stores, Inc. 200,000 9,390,000 Industrial Conglomerates 5.34% General Electric Co. 1,018,350 36,008,856 Textron, Inc. 155,000 13,919,000 Industrial Gases 2.09% Praxair, Inc. 310,800 19,567,968 Industrial Machinery 3.45% Danaher Corp. 100,000 7,145,000 Dover Corp. 356,400 17,395,884 Illinois Tool Works, Inc. 150,000 7,740,000 Integrated Oil & Gas 7.47% Chevron Corp. (L) 202,300 14,962,108 ConocoPhillips 100,000 6,835,000 Exxon Mobil Corp. 335,872 25,341,542 Total SA, ADR (France) 325,000 22,678,500 Integrated Telecommunication Services 2.11% AT&T, Inc. (L) 500,000 19,715,000 Investment Banking & Brokerage 0.66% Merrill Lynch & Co., Inc. 75,000 6,125,250 Life & Health Insurance 1.76% AFLAC, Inc. (L) 350,000 16,471,000 Multi-Line Insurance 3.87% American International Group, Inc. 357,720 24,045,938 Hartford Financial Services Group, Inc. (The) 127,200 12,157,776 Oil & Gas Exploration & Production 1.15% EOG Resources, Inc. (L) 150,000 10,701,000 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2007 (unaudited) Other Diversified Financial Services 6.05% Bank of America Corp. 507,600 25,897,752 Citigroup, Inc. 219,457 11,266,922 JPMorgan Chase & Co. 400,000 19,352,000 Pharmaceuticals 9.00% Abbott Laboratories 401,700 22,414,860 Johnson & Johnson 432,850 26,083,541 Teva Pharmaceutical Industries Ltd., ADR (Israel) 450,000 16,843,500 Wyeth 375,000 18,761,250 Property & Casualty Insurance 1.39% Ambac Financial Group, Inc. 150,000 12,958,500 Semiconductors 2.78% Intel Corp. 200,000 3,826,000 Microchip Technology, Inc. 200,000 7,106,000 Texas Instruments, Inc. 500,000 15,050,000 Soft Drinks 2.31% PepsiCo, Inc. 339,825 21,599,277 Specialty Chemicals 1.38% Rohm & Haas Co. 250,000 12,930,000 Systems Software 2.60% Microsoft Corp. 873,050 24,331,904 Tobacco 1.92% Altria Group, Inc. 204,050 17,917,631 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.68% (Cost $6,000,000) Oil & Gas Exploration & Production 0.68% Lasmo America Ltd., 8.15%, Ser A (S) A+ 60,000 6,345,000 Interest Par value Issuer, description, maturity date rate Value Short-term investments 10.03% (Cost $93,709,458) Joint Repurchase Agreement 5.04% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 3-30-07 due 4-02-07 (secured by U.S. Treasury Inflation Indexed Note 1.625% due 1-15-15). Maturity value: $47,062,188.86 5.150 47,042 47,042,000 Page 3 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2007 (unaudited) Shares Cash Equivalents 4.99% AIM Cash Investment Trust (T) 46,667,458 46,667,458 Total investments (Cost $680,339,721) 100.00% Page 4 John Hancock Sovereign Investors Fund Footnotes to Schedule of Investments March 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,345,000 or 0.68% of the Fund's total investments as of March 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2007, including short-term investments, was $680,339,721. Gross unrealized appreciation and depreciation of investments aggregated $256,686,808 and $2,525,955, respectively, resulting in net unrealized appreciation of $254,160,853. Footnotes to Schedule of Investments - Page 1 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 9.26% (Cost $14,266,377) Broadcasting & Cable TV 0.65% Comcast Cable Communications, Inc., Gtd Note 6.200% 11-15-08 BBB+ $1,000 1,015,097 Consumer Finance 0.65% Household Finance Corp., Sr Note 6.400 06-17-08 AA- 1,000 1,012,917 Electric Utilities 2.68% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,000 1,137,500 Kansas City Power & Light Co., Sr Note 6.500 11-15-11 BBB 1,000 1,046,854 Tucson Electric Power Co., 1st Collateral Trust Bond Ser B 7.500 08-01-08 BBB- 1,944 1,987,375 Electrical Components & Equipment 1.14% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,750 1,779,592 Multi-Utilities 1.62% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 2,000 2,516,998 Oil & Gas Storage & Transportation 0.01% Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 BBB 14 15,825 Other Diversified Financial Services 0.67% General Electric Capital Corp., Note Ser A 6.125 02-22-11 AAA 1,000 1,036,354 Paper Products 0.00% Norske Skogindustrier ASA, Sr Note (Norway) (S) 7.625 10-15-11 BB+ 7 7,431 Regional Banks 0.64% Greater Bay Bancorp, Sr Note Ser B 5.250 03-31-08 BBB- 1,000 997,917 Page 1 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Specialized Finance 0.01% Principal Life Global Funding I, Sec Note (S) 6.250 02-15-12 AA 13 13,608 Thrifts & Mortgage Finance 1.19% Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.039 09-25-36 Aaa 1,821 1,847,827 Issuer Shares Value Common stocks 62.42% (Cost $78,802,272) Agricultural Products 5.04% Archer-Daniels-Midland Co. 80,650 2,959,855 Bunge Ltd. (Bermuda) 28,800 2,367,936 Corn Products International, Inc. 70,700 2,516,213 Aluminum 0.88% Alcoa, Inc. 40,250 1,364,475 Biotechnology 1.08% Amgen, Inc. (I)(L) 14,600 815,848 OSI Pharmaceuticals, Inc. (I) 26,100 861,300 Broadcasting & Cable TV 0.75% Liberty Global, Inc. (Class A) (I)(L) 35,414 1,166,183 Communications Equipment 1.49% 3Com Corp. (I) 591,950 2,314,524 Data Processing & Outsourced Services 4.29% First Data Corp. 141,130 3,796,397 Wright Express Corp. (I) 95,900 2,908,647 Diversified Capital Markets 2.85% UBS AG (Switzerland) 74,700 4,439,421 Diversified Chemicals 2.67% Bayer AG (Germany) (C) 65,498 4,166,699 Electric Utilities 2.55% British Energy Group Plc (United Kingdom) (I) 415,257 3,968,477 Gas Utilities 1.70% Southern Union Co. 87,120 2,647,577 Page 2 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Gold 3.57% Barrick Gold Corp. (Canada) 75,850 2,165,517 Newmont Mining Corp. 80,920 3,397,831 Health Care Equipment 0.66% Kinetic Concepts, Inc. (I) 9,550 483,612 NMT Medical, Inc. (I)(S) 39,900 542,640 Insurance Brokers 0.78% Willis Group Holdings Ltd. (Bermuda) 30,750 1,217,085 Integrated Oil & Gas 2.30% Suncor Energy, Inc. (Canada) 46,970 3,586,160 Integrated Telecommunication Services 2.78% Chunghwa Telecom Co., Ltd., American Depositary Receipt (ADR) (Taiwan) 217,066 4,323,955 Internet Software & Services 1.64% eBay, Inc. (I) 76,950 2,550,892 Investment Banking & Brokerage 0.33% FCStone Group, Inc. (I) 13,590 507,179 Life & Health Insurance 1.65% Prudential Financial, Inc. 28,450 2,567,897 Managed Health Care 1.90% Aetna, Inc. 67,750 2,966,772 Marine 1.56% Alexander & Baldwin, Inc. 30,700 1,548,508 Diana Shipping, Inc. (Marshall Islands) 50,000 880,500 Oil & Gas Equipment & Services 2.95% Dresser-Rand Group, Inc. (I) 30,900 941,214 Halliburton Co. 14,650 464,991 Schlumberger Ltd. 13,400 925,940 Smith International, Inc. 47,000 2,258,350 Oil & Gas Exploration & Production 3.97% Denbury Resources, Inc. (I) 96,450 2,873,245 Sandridge Energy, Inc. (I)(S) 100,000 1,800,000 Southwestern Energy Co. (I) 36,950 1,514,211 Oil & Gas Refining & Marketing 0.52% Aventine Renewable Energy Holdings, Inc. (I)(L) 44,400 808,968 Page 3 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Oil & Gas Storage & Transportation 2.92% Williams Cos., Inc. (The) 159,600 4,542,216 Packaged Foods & Meats 0.48% Sadia SA, ADR (Brazil) (L) 20,080 756,012 Pharmaceuticals 3.55% Anesiva, Inc. (I) 41,800 288,420 Endo Pharmaceuticals Holdings, Inc. (I) 36,650 1,077,510 Inspire Pharmaceuticals, Inc. (I) 45,550 259,635 Nastech Pharmaceutical Co., Inc. (I)(L) 54,200 584,818 Novartis AG, ADR (Switzerland) 22,664 1,238,134 Shire Plc, ADR (United Kingdom) 33,544 2,076,374 Precious Metals & Minerals 2.31% Silver Standard Resources, Inc. (Canada) (I)(L) 103,100 3,594,066 Property & Casualty Insurance 2.72% Berkshire Hathaway, Inc. (Class B) (I) 800 2,912,000 White Mountains Insurance Group Ltd. (Bermuda) 2,350 1,331,275 Reinsurance 0.57% Endurance Specialty Holdings Ltd. (Bermuda) 24,850 888,139 Specialized Finance 0.40% Nasdaq Stock Market, Inc. (I) 21,450 630,845 Systems Software 1.56% Microsoft Corp. 87,155 2,429,010 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.04% (Cost $3,000,000) Oil & Gas Exploration & Production 2.04% Lasmo America Ltd., 8.15%, Ser A (S) A+ 30,000 3,172,500 Page 4 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 21.57% (Cost $33,247,229) Government U.S. 17.80% United States Treasury, Bond (L) 6.000% 02-15-26 AAA $1,000 1,130,234 Bond (L) 5.375 02-15-31 AAA 675 719,613 Bond (L) 5.250 02-15-29 AAA 1,000 1,043,984 Inflation Indexed Note (L) 2.500 07-15-16 AAA 2,004 2,056,576 Inflation Indexed Note (L) 2.375 04-15-11 AAA 6,118 6,197,178 Inflation Indexed Note (L) 1.875 07-15-13 AAA 2,200 2,171,158 Note (L) 4.875 05-31-08 AAA 500 500,235 Note (L) 4.875 04-30-11 AAA 3,000 3,036,093 Note (L) 4.250 10-15-10 AAA 8,000 7,929,064 Note (L) 4.000 03-15-10 AAA 2,000 1,970,704 Note (L) 3.875 02-15-13 AAA 1,000 965,898 Government U.S. Agency 3.77% Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 08-01-08 AAA 11 10,725 15 Yr Pass Thru Ctf 7.000 07-01-11 AAA 56 57,240 15 Yr Pass Thru Ctf 6.500 08-01-16 AAA 31 31,812 15 Yr Pass Thru Ctf 4.500 12-01-17 AAA 553 536,930 30 Yr Pass Thru Ctf 8.000 01-01-31 AAA 13 14,225 30 Yr Pass Thru Ctf 7.500 04-01-31 AAA 15 15,992 30 Yr Pass Thru Ctf 7.000 06-01-31 AAA 13 13,971 30 Yr Pass Thru Ctf 7.000 06-01-32 AAA 9 8,893 Note (L) 6.000 05-15-11 AAA 1,500 1,564,044 Financing Corp., Sec Bond Ser E 9.650 11-02-18 AAA 1,790 2,495,709 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 9.000 04-15-21 AAA 3 3,415 30 Yr Pass Thru Ctf 6.500 04-15-29 AAA 251 258,368 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05-01-20 AAA 854 861,222 Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.71% (Cost $7,341,835) Joint Repurchase Agreement 1.36% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 3-30-07 due 4-02-07 (secured by U.S. Treasury Inflation Indexed Note 1.625% due 1-15-15). Maturity value: $2,121,910.26 5.150 2,121 2,121,000 Page 5 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2007 (unaudited) Shares Cash Equivalents 3.35% AIM Cash Investment Trust (T) 5,220,835 5,220,835 Total investments (Cost $136,657,713) 100.00% Page 6 John Hancock Balanced Fund Footnotes to Schedule of Investments March 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $5,536,179 or 3.55% of the Fund's total investments as of March 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2007, including short-term investments, was $136,657,713. Gross unrealized appreciation and depreciation of investments aggregated $20,988,888 and $1,896,215, respectively, resulting in net unrealized appreciation of $19,092,673. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 2.53% (Cost $18,640,750) Airlines 2.53% Northwest Airlines Corp. Gtd Conv Sr Note (H) 6.625 05-15-23 D 23,000 19,377,500 Issuer Shares Value Common stocks 85.58% (Cost $527,244,722) Agricultural Products 6.54% Archer-Daniels-Midland Co. 551,000 20,221,700 Bunge Ltd. (Bermuda) (L) 364,200 29,944,524 Aluminum 1.93% Alcoa, Inc. 436,200 14,787,180 Biotechnology 0.65% Amgen, Inc. (I)(L) 63,800 3,565,144 OSI Pharmaceuticals, Inc. (I) 10,550 348,150 Pancos Pharmaceuticals, Inc. (I) 236,350 1,094,301 Brewers 0.03% Anheuser-Busch Cos., Inc. 5,250 264,915 Coal & Consumable Fuels 0.62% CONSOL Energy, Inc. 93,150 3,644,959 International Coal Group, Inc. (I)(L) 217,600 1,142,400 Construction & Engineering 1.55% KBR, Inc. (I) 582,410 11,852,044 Data Processing & Outsourced Services 3.82% First Data Corp. 762,200 20,503,180 Wright Express Corp. (I) 290,700 8,816,931 Diversified Chemicals 2.93% Bayer AG (Germany) (C) 353,140 22,465,238 Diversified Metals & Mining 5.69% Agnico-Eagle Mines Ltd. (Canada) (L) 491,050 17,392,991 Birch Mountain Resources Ltd. (Canada) (I)(L) 609,900 1,823,601 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2007 (unaudited) Freeport-McMoRan Copper & Gold, Inc. (Class B) 368,800 24,410,872 Electric Utilities 0.15% American Electric Power Co., Inc. 21,750 1,060,312 DPL, Inc. (L) 2,000 62,180 Food Distributors 1.67% Sadia SA, American Depositary Reciept (ADR) (Brazil) (L) 339,398 12,778,335 Gas Utilities 0.31% Southern Union Co. 56,180 1,707,310 Questar Corp. 7,750 691,377 Gold 5.86% Barrick Gold Corp. (Canada) (L) 455,300 12,998,815 Goldcorp, Inc. (Canada) 70,642 1,696,821 Miramar Mining Corp. (Canada) (I) 743,240 3,515,525 Newmont Mining Corp. 637,750 26,779,122 Health Care Equipment 2.61% Kinetic Concepts, Inc. (I) 95,000 4,810,800 NMT Medical, Inc. (I) 733,050 9,969,480 Thoratec Corp. (I)(L) 250,000 5,225,000 Home Improvement Retail 0.08% Home Depot, Inc. (The) 15,900 584,166 Integrated Oil & Gas 4.48% ConocoPhillips 4,800 328,080 Suncor Energy, Inc. (Canada) 445,750 34,033,013 Integrated Telecommunication Services 1.78% Chunghwa Telecom Co., Ltd. (ADR) (Taiwan) 685,383 13,652,829 Internet Software & Services 1.10% eBay, Inc. (I) 255,000 8,453,250 Life & Health Insurance 0.66% Prudential Financial, Inc. (L) 56,300 5,081,638 Managed Health Care 2.95% Aetna, Inc. 517,000 22,639,430 Multi-Utilities 4.51% British Energy Group Plc (United Kingdom) (I) 3,619,486 34,590,256 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2007 (unaudited) Oil & Gas Equipment & Services 5.16% Dresser-Rand Group, Inc. (I) 237,300 7,228,158 Halliburton Co. 217,750 6,911,385 Schlumberger Ltd. 146,000 10,088,600 Smith International, Inc. 318,900 15,323,145 Oil & Gas Exploration & Production 13.83% Canadian Natural Resources Ltd. (Canada) 544,500 30,050,955 Denbury Resources, Inc. (I) 960,930 28,626,105 EnCana Corp. (Canada) 20,000 1,012,600 EOG Resources, Inc. 4,700 335,298 Newfield Exploration Co. (I) 80,150 3,343,056 Petrolifera Petroleum Ltd. (Canada) (I) 61,548 1,021,132 Pioneer Natural Resources Co. (L) 8,350 359,969 Plains Exploration & Production Co. (I) 100,055 4,516,483 Riata Energy, Inc. (I)(S) 350,000 6,300,000 Rosetta Resources, Inc. (I) 240,495 4,939,767 Southwestern Energy Co. (I) 624,200 25,579,716 Oil & Gas Storage & Transportation 4.81% Williams Cos., Inc. (The) 1,297,200 36,918,312 Pharmaceuticals 3.09% Anesiva, Inc. (I) 320,000 2,208,000 Auxilium Pharmaceuticals, Inc. (I) 50,000 734,000 Elan Corp., Plc (I)(L) 60,402 802,743 Endo Pharmaceuticals Holdings Inc. (I) 130,300 3,830,820 Flamel Technologies SA (ADR) (France) (I)(L) 82,640 2,115,584 Inspire Pharmaceuticals, Inc. (I) 302,700 1,725,390 Shire Plc (ADR) (United Kingdom) 198,686 12,298,663 Precious Metals & Minerals 5.40% Apex Silver Mines Ltd. (I) 609,100 7,863,481 Silver Standard Resources, Inc. (Canada) (I)(L) 962,950 33,568,437 Property & Casualty Insurance 0.52% First American Corp. 14,850 753,192 Progressive Corp. (The) 150,000 3,273,000 Reinsurance 2.61% Berkshire Hathaway, Inc. (Class B) (I)(L) 5,500 20,020,000 Restaurants 0.04% McDonald's Corp. 7,500 337,875 Soft Drinks 0.08% Coca-Cola Co. (The) 12,850 616,800 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2007 (unaudited) Specialized Finance 0.04% Nasdaq Stock Market, Inc. (I) 11,400 335,274 Tobacco 0.08% Altria Group, Inc. 7,300 641,013 Exercise Expiration Number of Issuer Price ($) Date Contracts Value Purchased options 0.06% (Cost $1,216,366) Puts 0.06% Alliance Data Systems Corp. 65 June 07 500 230,000 Amazon.com, Inc. 27 April 07 524 0 CDW Corp. 55 April 07 400 4,000 Countrywide Financial Corp. 30 April 07 599 23,960 Sandisk Corp. 52 April 07 179 153,940 Starbucks Corp. 30 April 07 1,337 26,740 STMicroelectronics NV 15 April 07 1,334 0 Texas Instruments, Inc. 27 April 07 913 6,391 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 11.83% (Cost $90,735,542) Joint Repurchase Agreement 0.57% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 3-30-07, due 4-2-07 (Secured by U.S. Treasury Inflation Indexed Note 1.625%, due 1-15-15). Maturity value: $4,391,884 5.150 4,390 4,390,000 Shares Cash Equivalents 11.26% AIM Cash Investment Trust (T) 86,345,542 86,345,542 Total investments (Cost $637,837,380) 100.00% Page 4 John Hancock Large Cap Equity Fund Footnotes to Schedule of Investments March 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,300,000 or 0.93% of the Fund's total investments as of March 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2007, including short-term investments, was $637,837,380. Gross unrealized appreciation and depreciation of investments aggregated $141,467,720 and $12,132,205, respectively, resulting in net unrealized appreciation of $129,335,515. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2007 (unaudited) Issuer Shares Value Common stocks 83.26% (Cost $78,358,753) Agricultural Products 1.14% Corn Products International, Inc. 32,400 1,153,116 Aluminum 1.32% Kaiser Aluminum Corp. (I) 17,230 1,343,940 Auto Parts & Equipment 0.42% Exide Technologies (I) 48,450 421,515 Diversified Chemicals 3.63% Koppers Holdings, Inc. 143,400 3,679,644 Diversified Commercial & Professional Services 0.84% KBR, Inc. (I) 42,100 856,735 Diversified Metals & Mining 5.42% Dynatec Corp. (Canada) (I) 525,360 1,521,001 FNX Mining Co., Inc. (Canada) (I) 90,000 1,973,736 Massey Energy Co. 83,700 2,007,963 Electric Utilities 0.94% British Energy Group Plc (United Kingdom) (I) 100,000 955,668 Environmental Services 1.92% Darling International, Inc. (I) 299,650 1,947,725 Food Distributors 6.87% Sadia SA, American Depositary Reciept (ADR) (Brazil) (L) 107,174 4,035,101 Seaboard Corp. 1,300 2,938,000 Food Retail 2.90% Diamond Foods, Inc. 176,800 2,943,720 Gas Utilities 1.14% Southern Union Co. 38,000 1,154,820 Gold 3.57% Miramar Mining Corp. (Canada) (I) 550,000 2,601,500 Seabridge Gold, Inc. (Canada) (I)(L) 70,000 1,022,000 Health Care Equipment 2.20% NMT Medical, Inc. (I) 163,827 2,228,047 Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2007 (unaudited) Health Care Technology 0.63% Flamel Technologies SA (France) (I)(L) 24,799 634,854 Industrial Machinery 1.42% ATS Automation Tooling Systems, Inc. (Canada) (I) 202,208 1,446,033 Integrated Telecommunication Services 0.63% MRV Communications, Inc. (I)(L) 181,000 642,550 Investment Banking & Brokerage 5.19% TradeStation Group, Inc. (I) 120,000 1,510,800 Wright Express Corp. (I) 123,750 3,753,338 Marine 3.63% Alexander & Baldwin, Inc. 53,000 2,673,320 Diana Shipping, Inc. 57,500 1,012,575 Networking Equipment 4.04% 3Com Corp. (I) 1,050,000 4,105,500 Oil & Gas Drilling 1.41% Atwood Oceanics, Inc. (I) 24,300 1,426,167 Oil & Gas Exploration & Production 9.60% Delta Petroleum Corp. (I)(L) 18,700 429,352 Denbury Resources, Inc. (I) 19,100 568,989 Equator Exploration Ltd. (British Virgin Islands) (I) 300,000 211,826 Exploration Co. of Delaware (The) (I) 375,250 4,071,462 Plains Exploration & Production Co. (I) 47,922 2,163,199 Rosetta Resources, Inc. (I) 71,450 1,467,583 Warren Resources, Inc. (I)(L) 63,950 833,269 Pharmaceuticals 2.69% Anesiva, Inc. (I) 206,800 1,426,920 Nastech Pharmaceutical Co., Inc. (I)(L) 121,050 1,306,129 Precious Metals & Minerals 2.63% Apex Silver Mines Ltd. (I) 47,400 611,934 Silver Standard Resources, Inc. (Canada) (I) 59,000 2,056,740 Property & Casualty Insurance 3.67% Zenith National Insurance Corp. 78,900 3,729,603 Regional Banks 0.64% United Financial Bancorp, Inc. 43,570 646,579 Restaurants 3.08% Carrols Restaurant Group, Inc. (I)(L) 215,600 3,128,356 Page 2 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2007 (unaudited) Semiconductors 0.57% CSR Plc (United Kingdom) (I) 45,000 574,577 Specialized Finance 1.71% Nasdaq Stock Market, Inc. (I) 59,150 1,739,601 Steel 2.96% Cleveland-Cliffs, Inc. 47,000 3,008,470 Thrifts & Mortgage Finance 4.07% Brookline Bancorp, Inc. 102,600 1,299,942 Northeast Community Bancorp, Inc. (I) 234,500 2,835,105 Water Utilities 1.80% PICO Holdings, Inc. (I) 42,870 1,830,978 Wireless Telecommunication Services 0.58% Motient Corp. (I) 70,000 591,500 Credit Par value Issuer, description, maturity date rating (A) Value Short-term investments 16.74% (Cost $16,997,762) Government U.S. Agency 6.20% Federal Home Loan Bank, Disc Note 4-2-07 AAA 6,300 6,300,000 Shares Cash Equivalents 10.54% AIM Cash Investment Trust (T) 10,699,501 10,699,501 Total investments (Cost $95,356,515) 100.00% Page 3 John Hancock Small Cap Intrinsic Value Fund Footnotes to Schedule of Investments March 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2007, including short-term investments, was $95,356,515. Gross unrealized appreciation and depreciation of investments aggregated $8,367,342 and $2,202,874, respectively, resulting in net unrealized appreciation of $6,164,468. Footnotes to Schedule of Investments - Page 1 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2007 (unaudited) Issuer Shares Value Common stocks 93.19% (Cost $3,734,951) Agricultural Products 3.23% Bunge Ltd. (Bermuda) 1,950 160,329 Building Products 2.62% Cemex SAB de CV, American Depositary Reciept (ADR) (Mexico) 3,964 129,821 Data Processing & Outsourced Services 0.95% First Data Corp. 1,750 47,075 Diversified Banks 0.86% Banco Macro SA, (ADR) (Argentina) 1,250 42,425 Diversified Chemicals 4.32% Bayer AG (Germany) (C) 3,368 214,257 Diversified Metals & Mining 4.92% Agnico-Eagle Mines Ltd. (Canada) (L) 1,750 61,985 Companhia Vale do Rio Doce (ADR) (Brazil) 3,299 122,030 Freeport-McMoRan Copper & Gold, Inc. (Class B) 900 59,571 Electric Utilities 5.73% British Energy Group Plc (United Kingdom) (I) 29,690 283,738 Food Distributors 8.10% Austevoll Seafood (Norway) (I) 4,410 41,180 Cermaq ASA (Norway) 4,909 91,680 Sadia SA (ADR) (Brazil) (L) 7,138 268,746 Food Retail 2.88% Parmalat SpA (Italy) (C)(I) 6,040 25,849 Tesco Plc (United Kingdom) 13,395 116,715 Footwear 3.69% Addidas AG (Germany) (C) 887 48,233 Puma AG Rudolf Dassler Sport (Germany) (C) 369 134,430 Gold 8.23% Barrick Gold Corp. (Canada) 1,600 45,680 Goldcorp, Inc. ( Canada) 6,591 158,316 Miramar Mining Corp. (Canada) (I) 21,050 99,566 Newmont Mining Corp. 2,480 104,135 Page 1 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2007 (unaudited) Integrated Oil & Gas 3.89% Suncor Energy, Inc. (Canada) 2,525 192,784 Integrated Telecommunication Services 3.31% Chunghwa Telecom Co., Ltd. (ADR) (Taiwan) 8,239 164,121 Internet Software & Services 1.05% eBay, Inc. (I) 1,565 51,880 Investment Banking & Brokerage 0.92% UBS AG (Switzerland) 770 45,761 Managed Health Care 2.49% Aetna, Inc. 2,820 123,488 Oil & Gas Drilling 2.90% Gazprom 3,435 143,926 Oil & Gas Exploration & Production 12.73% Canadian Natural Resources Ltd. (Canada) 4,190 231,246 Sasol Ltd. (ADR) (South Africa) 5,895 194,830 Southwestern Energy Co. (I) 5,000 204,900 Oil & Gas Refining & Marketing 1.70% Petroplus Holdings AG (Switzerland) (I) 1,190 84,318 Oil & Gas Storage & Transportation 4.77% Williams Cos., Inc. (The) 8,300 236,218 Pharmaceuticals 3.55% Auxilium Pharmaceuticals, Inc. (I) 500 7,340 Shire Plc (ADR) (United Kingdom) 2,724 168,616 Precious Metals & Minerals 5.99% Apex Silver Mines Ltd. (Cayman Islands) (I) 6,250 80,687 Silver Standard Resources, Inc. (Canada) (I) 6,200 216,132 Real Estate Management & Development 0.17% LPN Development Public Co., Ltd. (Thailand) 51,400 8,589 Reinsurance 0.95% Berkshire Hathaway, Inc. (Class B) (I) 13 47,320 Tobacco 3.24% British American Tobacco Plc (United Kingdom) 5,150 160,504 Page 2 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2007 (unaudited) Issuer Shares Value Short-term investments 6.81% (Cost $337,483) Cash Equivalents 6.81% AIM Cash Investment Trust (T) 337,483 337,483 Total investments (Cost $4,072,434) 100.00% Page 3 John Hancock Global Opportunities Fund Footnotes to Schedule of Investments March 31, 2007 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2007, including short-term investments, was $4,072,434. Gross unrealized appreciation and depreciation of investments aggregated $954,548 and $71,078, respectively, resulting in net unrealized appreciation of $883,470. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 24, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: May 24, 2007
